Citation Nr: 0101884	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
dilation of the urethra, including scarring. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran had more than 12 years of active duty when he was 
discharged from service in December 1991.  He also served in 
the National Guard.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the issues as cited on the title page of 
this decision.  The veteran perfected an appeal as to those 
issues, as well as the issue of service connection for a 
neck/cervical disorder.  A rating decision dated in April 
2000 granted service connection for cervical strain, claimed 
as a neck injury, at a rate of 20 percent from January 29, 
1998.  Since that issue was resolved, it is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issues are those listed above.    

In November 2000, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence in 
the claims file dated in October 2000 indicates that the 
veteran accepted that hearing in lieu of an "in-person" 
hearing before a Board member.  See 38 C.F.R. § 20.700(e) 
(2000).  At the hearing, the veteran discussed his neck 
disorder.  Hearing transcript (T.), 3-14.  Those comments are 
referred to the RO for any appropriate action.  

At his November 2000 hearing, the veteran also discussed 
submitting additional records regarding his TMJ disorder 
within 30 days of the date of the hearing.  T. 26.  No 
evidence has been received by the Board.  

Finally, the April 2000 rating decision addressed other 
matters aside from service connection for a cervical disorder 
and scarring from dilation of the urethra.  The veteran was 
notified of all of the actions in April 2000.  He did not 
file a notice of disagreement with these other matters.  
Thus, they are not before the Board at this time.  38 C.F.R. 
§ 20.200 (2000).  


FINDINGS OF FACT

1.  The veteran underwent catheterization in 1995 in 
association with surgery for his service-connected knee 
disability.  

2.  The veteran has urethral scarring related to the 1995 
Foley catheter procedure, with residuals including subsequent 
stricture formation.   

3.  In a rating decision dated in June 1993, the RO denied 
service connection for TMJ dysfunction; the veteran did not 
perfect an appeal therefrom.

4.  The evidence received subsequent to the June 1993 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Urethral scarring, with residuals including subsequent 
stricture formation, is proximately due to or the result of 
service-connected disability or treatment therefor.  
38 C.F.R. § 3.310 (2000).  

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for TMJ dysfunction has 
not been received; the June 1993 rating decision is final.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for scarring from dilation of the urethra

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2000).  

In this case, the veteran has testified that he has had 
recurrent residuals following catheterization that was 
accomplished during a period of hospitalization for treatment 
of his service-connected knee disorder.  Service connection 
is in effect for chondromalacia of the left knee and 
chondromalacia of the right knee.  

A review of the medical evidence shows that the veteran 
underwent knee surgery at a VA facility in March 1995.  In 
order to accomplish treatment required for his knee problems, 
it was necessary for the veteran to undergo catheterization.  
It was during this time, but prior to hospital discharge, 
that the veteran first reported urinary retention following 
the catheter procedure.  The veteran now claims that residual 
problems continued thereafter.  

The veteran was afforded a VA examination in May 1998, at 
which time the examiner noted that the claims file was 
provided for review.  Significantly, the examiner stated that 
the veteran had urethral scarring since 1995 when a Foley 
catheter was placed after knee surgery and removed (according 
to patient) without deflating the balloon.  The examiner also 
indicated that there was then subsequent stricture formation 
with the need to dilate every 3 months.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As noted above, a VA examiner who had access to 
the veteran's claims file concluded that the veteran had 
urethral scarring with subsequent stricture formation since 
the time of the 1995 surgery.  Given that the examiner had 
the ability to provide an opinion based on a review of all 
the records in the claims file, this is highly probative 
evidence.  The United States Court of Veterans Appeals 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Additionally, this opinion is 
similar to the September 1999 VA outpatient report which 
states that the veteran had a history of a traumatic Foley 
removal resulting in a bulbar urethral stricture.  Other VA 
treatment records, such as that in November 1997, show that 
the veteran had treatment to stretch scar tissue in the 
urethra.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After 
a review of the veteran's contentions in conjunction with the 
evidence of record, the Board finds that the evidence 
supports the claim.  That is, the veteran has urethral 
scarring related to the 1995 Foley catheter, with residuals 
including subsequent stricture formation secondary to 
treatment for his service-connected knee disability.  
Accordingly, under 38 C.F.R. § 3.310, a grant of service 
connection is appropriate.    

The Board recognizes that the law pertinent to the duty to 
assist has significantly changed during the pendency of this 
appeal.  However, since the benefit sought has been granted, 
there is no prejudice to the veteran in deciding the issue at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for TMJ 
dysfunction

A rating decision dated in June 1993 denied service 
connection for TMJ dysfunction.  The veteran was notified of 
this determination in a communication from the RO dated in 
June 1993.  He did not file an appeal, and that decision 
became final.  In the June 1993 denial, the RO pointed out 
that the service medical records did not show any treatment 
for TMJ dysfunction, nor did the veteran claim such disorder 
in his application for compensation benefits.  However, the 
RO recognized that a post-service VA examiner in November 
1992 included an assessment of TMJ syndrome.  The RO denied 
service connection on the basis that the condition was not 
shown to have existed during active duty.      

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the time of the June 1993 denial, additional VA 
treatment records were associated with the claims file.  
There is no reference to treatment for TMJ dysfunction.  The 
veteran was hospitalized at a VA facility from October to 
November 1993 after being involved in an altercation with his 
brother, who allegedly struck him on the right side of the 
face with a stick.  The veteran complained of pain over the 
right zygomatic arch and some pain with movement of his eye.  
On physical examination, the TM joints appeared "OK."  The 
diagnosis was depressed right zygomatic fracture.   

The veteran and his spouse testified at a hearing at the RO 
in July 1999.  The veteran testified that he had jaw problems 
before the fight with his brother.  T. 22.  He stated that he 
was not sure how the TMJ problems originally came about; it 
was spontaneous, not due to trauma.  He testified that he 
went to sick call during service for what was called lockjaw.  
T. 22-23.  The veteran recalled that he was given a "little 
harness thing" to try to keep his jaw aligned, and that he 
wore it for about eight weeks.  T. 23.   

The veteran testified before a member of the Board in 
November 2000.  The veteran stated that his TMJ was brought 
on in 1986-87 when he was aboard a ship that got hit with a 
heavy roll.  The veteran recalled that he was thrown down 2 
flights of stairs on the ship and he ended up with his jaw 
out of place.  T. 24.  He thought that this information was 
documented in the service records.  T. 25.  He indicated that 
he was first treated after service for his TMJ problems in 
1992, but that doctor's records were unavailable due to his 
death.  T. 26.     

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current TMJ disability that was shown to relate to any 
incident of service or findings therein.  The veteran's 
additional statements/testimony and those of his spouse are 
not competent to establish a diagnosis of any in-service TMJ 
disorder; nor are such sufficient to establish a causal 
relationship between his post-service TMJ problems and 
service.  There is no indication in the record that the 
veteran or his spouse has the training or medical expertise 
to provide a competent opinion as to medical diagnosis or 
medical causation.  As such, those statements/testimony are 
not material and not sufficient to reopen the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), extended the 
principal of Grottveit v. Brown, 5 Vet. App. 91 (1993), to 
hold that if lay assertions of medical causation will not 
suffice initially to establish a plausible claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  In 
this case, the crucial basis for the prior denial was that 
there was no medical evidence of a post-service TMJ 
disability, which was related to service.  

The medical evidence that has been submitted since the last 
prior denial that shows that the veteran was involved in a 
post-service injury in which his zygomatic arch was affected.  
This medical evidence and the other VA records in the claims 
file do not relate the veteran's claimed TMJ disability to 
service.  Rather, there is no reference to TMJ dysfunction in 
those records nor any reference to a past problem in service.  
Thus, the additional medical evidence does not constitute new 
and material evidence on which to reopen his claim. 

In short, the evidence added to the file since the June 1993 
decision is either cumulative or duplicative of previously 
considered evidence and does not contain any competent 
[medical] opinion relating TMJ problems to the veteran's 
period of military service.  See 38 C.F.R. § 3.303.  Thus, 
the additional evidence does not bear directly or 
substantially upon the specific matter under consideration.  
Absent such materiality, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim and the veteran's claim is not 
now reopened.  38 C.F.R. § 3.156(a).  
    
Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the June 1993 rating decision that denied entitlement to 
service connection for TMJ dysfunction remains final.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, the Board finds that additional development 
pertinent to this new law is not necessary in this case.  
During the pendency of the appeal, the veteran had the 
opportunity at 2 hearings to present his testimony and 
contentions regarding this issue.  Further, at these hearings 
and in written communications from the RO, the veteran was 
informed of the development undertaken by the RO and what 
evidence was crucial in his case.  Moreover, the veteran was 
provided with additional time following his November 2000 
hearing in which to present additional evidence.  Given these 
procedural safeguards, the Board does not conclude that a 
remand is in order.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In Graves v. Brown, 9 Vet. App. 172 (1996), the duty to 
advise the claimant of evidence needed to complete his 
application, as discussed in Robinette v. Brown, 8 Vet. App. 
69 (1995), was extended to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty by informing 
the veteran of the laws and regulations pertinent to new and 
material evidence cases and advising him of what constituted 
new and material evidence.  Further, the VA is not on notice 
of any outstanding evidence that would constitute new and 
material evidence.    


ORDER

Service connection for urethral scarring, with residuals 
including subsequent stricture formation, is granted.  

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for TMJ 
dysfunction, the appeal is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

